DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (page 1, lines 6-7) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Further, the Applicants have not listed any of the references cited in the PCT international search report on an IDS.  These references are materially relevant and satisfy the requirement to be cited by the Applicants.
Specification
The disclosure is objected to because the disclosure regarding C3 is unclear.  It appears that this “reduced capacitance” is the intended improvement over the Applicants’ prior work (Eaves 2012 cited in the specification).  The specification only broadly describes when C3 is “larger” or “small” (page 9, line 14 to 21).   It is unclear how or when the value of C3 is reduced.  Is the capacitance variable and reduced during operation or is C3 built into the system with a specific value that is smaller than prior art capacitances?

As this “reduced capacitance” appears to be the intended improvement, the Applicants are requested to review the specification to ensure that this capacitance is clearly explained. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation (d) of “reduced capacitance” is indefinite.  There is no basis for comparison of “reduced”.  While the specification describes the pros and cons of “large”, “small” and “very small” capacitances, these capacitances are all inherently smaller (reduced) than another larger value.  Capacitances theoretically have not upper boundary; thus, even the specification’s “large” capacitance is “reduced” from an even higher value (10 is reduced from 20; 20 is reduced from 1000, 1000 is reduced from a million, etc.). 

The use of “reduced” implies an action to make the capacitance smaller.  But claim 1 is an apparatus claim.  It does not appear that the claim is intended to recite functionality in any of the limitations, including (d). 
The claim is indefinite because the skilled artisan would not understand what is meant by “reduced” capacitance.  “The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree).”  MPEP §2173.05(b).  In the instant application, the specification does not provide examples.  It only broadly discusses “large” and “smaller” capacitances.  Large capacitances are “reduced” when compared to very large capacitances.  Thus, the large vs small discussion does not serve to provide any clarifying disclosure.  There is no indication in the specification of actual capacitance values or how much of a reduction is required.  As noted above, defining the reduction by providing current to the load is not sufficient, as the capacitor would inherently discharge to the load when the source switch (3) is opened. 

“Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. Id.  The specification refers to the capacitance as “small” instead of “reduced”.  Even if it was argued that these terms are the same, the specification does not assist in determining the scope of “reduced”.  As the scope of the claim is unclear, the claim is indefinite.  Claims 2-4 depend from claim 1 and are indefinite for the same reason.
Regarding claim 5, the claim is indefinite for the same reasons as claim 1.  The only difference is that claim 5 is written as a method claim, but the action/functionality taken on the reduced capacitance is “storing a charge” on it.  The claim does not recite any functionality associated with the reduction of the capacitance value.  The claim is indefinite, as discussed above.  Claims 6-8 depend from claim 5 and are indefinite for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eaves (US 8,781,637; referred to in the specification as “Eaves 2012” (presumably because it was filed in 2012) in view of Lee (US 2014/0070714).
With respect to claim 1, Eaves discloses a digital power distribution system (fig 1-2; col. 5-12) for regulating transfer of energy from a source side including a power source (1) and source terminals (top/bottom of 1) electrically 5coupled with the power source to a load side including load terminals (top/bottom of 3), the power distribution system comprising:
a) a source sensor (34, 8) configured to provide feedback that includes at least a signal indicative of voltage across the source terminals; 
b) a source controller (5) on the source side of the power distribution system 10configured to receive the feedback from the source sensor (8 and 34 have arrows pointing to 5) and responsive to the feedback and configured to generate a control signal that substantially increases or decreases impedance between the power source and the source terminals (by opening or closing S1; col. 6-7, at least steps c, d and e); 
c) a load (3) on the load side and electrically coupled with the load 15terminals to draw electrical current from the load terminals, 
d) reduced capacitance (4) on the load side for storing charge and 20discharging that charge during a sample period (the “for” indicates the intended use of the capacitance; there is no functionality explicitly incorporated into the claim with this language, i.e. there is no claimed sample period), wherein the 
e) a source disconnect device (S1) responsive to the control signal from the 25source controller (see arrowed line with “on/off” label), wherein the source controller is configured to periodically interrupt the supply of power to the non-linear load by opening the source disconnect device during the sample period (col. 6-7), allowing at least the source terminal voltage to be measured during the interruption (“allowing” indicates a future, unclaimed, action); and  21WO 2019/074779PCT/US2018/054527 
f) a logic device (fig 2, item 28) implemented in at least the source controller and configured to open the source disconnect device and to perform at least one source-terminal voltage measurement when the source disconnect device is opened (col. 7, steps e and f), wherein the source-terminal voltage measurement is 5representative of impedance between the source terminals and a corresponding discharge rate of capacitance between the source terminals (an inherent electrical property) and to determine if the source-terminal voltage measurement falls outside of predetermined high and low limits, wherein the source-terminal voltage measurement being outside of the predetermined high 10and low limits indicates that there is a foreign object or individual making contact with the source or load terminals or with the transmission line or that there is a failure in the digital power distribution system (col. 7, step h), and to close the 
Eaves discloses the structure of the digital power distribution system.  As discussed above, “reduced” capacitance is a term with no basis for comparison.  Any capacitance value inherently has a higher number.  The claim does not set forth a base line capacitance (what was present in the prior art) and then explicitly recite how the improvement is a very specific reduction amount.  Using the term “reduced” does not import, into the claim, any distinguishing structure. 
Eaves does not expressly disclose the load is a non-linear load.  Lee discloses a power distribution system (figure 1; associated text) that provides power to a non-linear load (140).  Lee’s load is an LED string, which is the same as disclosed in the Applicants’ specification.  Thus, the Lee non-linear load has the same properties, including being configured such that the electrical current it draws from the load terminals drops by at least an order of magnitude when an applied voltage drops below a non-zero voltage threshold.
When combined, the Lee LED string replaces the load (3) in the Eaves power distribution system.  Thus, the LED string would receive the current provided by the Eaves reduced capacitance. 
Eaves and Lee are analogous because they are from the same field of endeavor, namely power distribution systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Eaves load with an LED string, as taught by Lee.  The motivation for doing so would have been 
With respect to claim 2, Eaves discloses the source controller is configured to vary the time that the source disconnect switch is open in ratio to the time that it is closed such that the power from the power source to the non-linear load is varied (see fig 4).  Eaves discloses a first ratio (on time in period A to off time in period B) and a second, different ratio (one time in period C and off time in period D).  Thus, the Eaves controller is configured as claimed.  The source is the only power source to provide the load with power, and thus it would be obvious that opening/closing S1 varies the amount of power provided to the (Lee) non-linear load. 
With respect to claim 3, Lee discloses 20 the non-linear load is equipped with a current regulator (120 and Cx; par 53-63) to allow regulation of electrical current through the non-linear load under parallel operation or with varying transmission line voltage.  
With respect to claim 4, Lee discloses the non-linear load 25is configured to have a voltage indicative of the temperature of load components, thereby adding the ability to estimate conditions that may be thermally damaging to the load and to adjust source current to optimize load life or performance.  
The Lee load is an LED string, which is the same as that disclosed in the Applicants’ specification.  The Lee LED string, therefore, is interpreted as being “configured to have a voltage” indicating of the temperature of load components.  The LED string clearly has a voltage and this voltage is “indicative” many variables.  The claim does not recite any structure to sense this voltage or determine the temperature. The phrase “configured to have” indicates that the voltage doesn’t even exist yet. 

It is unclear how claim 4 further narrows claim 1. 
With respect to claims 5-8, Eaves and Lee combine to disclose the apparatus necessary to complete the recited method steps, and the references are analogous, as discussed above in the art rejections of claims 1-4, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836